                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


MICHAEL KITCHEN,

               Petitioner,
                                                      CASE NO. 2:19-CV-3618
       v.                                             JUDGE GEORGE C. SMITH
                                                      MAGISTRATE JUDGE VASCURA
COURT OF COMMON PLEAS,
ROSS COUNTY, OHIO,

               Respondent.

                                              ORDER

       On January 17, 2010, the Magistrate Judge issued a Report and Recommendation

recommending that the petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 be

dismissed. (ECF No. 9). Petitioner has filed an Objection to the Magistrate Judge’s Report and

Recommendation. (ECF No. 10). Pursuant to 28 U.S.C. § 636(b), this Court has conducted a de

novo review. For the reasons that follow, Petitioner’s Objection (ECF No. 10) is

OVERRULED. The Report and Recommendation (ECF No. 9) is ADOPTED and

AFFIRMED. This action is hereby DISMISSED.

       Petitioner asserts that the Double Jeopardy Clause bars his re-trial in the Ross County

Court of Common Pleas on the charge of sexual battery because, he alleges, the prosecutor

intentionally goaded a mistrial by deliberately violating the trial court’s order prohibiting use of

information contained on an undisclosed portion of Petitioner’s taped interview with police. The

Magistrate Judge recommended dismissal of this claim as without merit.

       Petitioner objects to that recommendation. Petitioner claims that the state appellate court

unreasonably applied or contravened federal law, and based its decision on unreasonable factual
determinations, in violation of 28 U.S.C. § 2254(d). Petitioner objects to the reference to the

state appellate court’s factual findings that indicate that the prosecutor had properly disclosed

Petitioner’s statement to police about why he spent the night at Howell’s apartment, and that the

prosecutor expressed surprise and confusion when the trial court granted defense counsel’s

request for a mistrial. According to the Petitioner, the trial transcripts reflect that these findings

constitute an unreasonable determination of the facts. Petitioner argues that the record reflects

that the prosecutor engaged in a sequence of overreaching by intentionally violating clear orders

from the trial court in an effort to induce a mistrial. Petitioner also objects to the determination

that the prosecutor gained no tactical advantage from the declaration of a mistrial.

        Under the provision of 28 U.S.C. § 2254(e)(1), the Petitioner has the burden of rebutting

that presumption of correctness of the state court’s factual findings by clear and convincing

evidence. He has failed to meet that burden here. The appellate court found that

        a Master Incident Report, which the state had provided to Kitchen and his counsel,
        referenced several of Kitchen’s statements from the undisclosed body camera
        footage: (1) Kitchen told the officers that he did not remember having sex with
        Sara; (2) Kitchen told Officer Campbell he had a dream last night about having sex
        with his girlfriend; and (3) Kitchen stated that his girlfriend had told him that he
        had groped her in his sleep before.

State v. Kitchen, 4th Dist. No. 18CA3640, 2018 WL 6819501, at *2 (Ohio Ct. App. Dec. 7, 2018).

Thus, although the prosecutor failed to disclose these statements by Petitioner on the videotape of

the police body camera, it included them on the Master Incident Report that had been properly

provided to the defense in discovery. (Transcript, ECF No. 5-5, PAGEID # 277-279.) The record

further reflects that

        {¶15} [o]n the state's direct examination of its next witness, Officer Campbell, it
        questioned him about statements Kitchen had made addressing why he stayed at
        Howell's apartment that night. Apparently, Kitchen told the officers that he and
        Howell had been friends for a while and they had not spoken for some time.
        Kitchen's counsel objected to this testimony on the basis that it had not been

                                                   2
       disclosed in discovery, but the state countered that Kitchen's statement was
       contained on the disclosed body camera footage. The trial court overruled the
       objection, but again warned the state that “if this officer testified about anything
       said only on the undisclosed portion, that is a violation of my order and if he violates
       my order or any other officer violates my order, I will grant a mistrial.”

Id. at *3. The appellate court expressly found that “the record does not contain any evidence that

would contradict that ruling—the state represented that this evidence was contained in the body

camera footage that had been properly disclosed to Kitchen in discovery.” Id. at *5. Contrary to

Petitioner’s argument here, the record does not contradict these findings. Nothing in the record

indicates that the prosecutor wrongly represented that it had disclosed Petitioner’s statement to

police about why he spent the night at Howell’s house in the portion of the body camera videotape

provided to the defense in discovery. This Court is not persuaded by Petitioner’s argument that

the appellate court unreasonably concluded that the record failed to demonstrate a sequence of

overreaching by the prosecution and that the prosecutor exhibited surprise and confusion upon the

defendant’s request for a mistrial. (See Transcript, ECF No. 5-5, PAGEID # 303-07). Further,

the record does not indicate that the prosecutor had a weak case or needed to use any portion of

Petitioner’s undisclosed statements to police in order to obtain a conviction. Petitioner’s argument

that the prosecutor wanted to goad him into requesting a mistrial in order to obtain a more favorable

jury involves mere speculation. Moreover, a prosecutor’s negligence or actions resulting from

inexperience, even deliberate conduct, does not bar a re-trial under Oregon v. Kennedy, 456 U.S.

667 (1982), absent intent to provoke a mistrial. See Phillips v. Court of Common Pleas, Hamilton

County, Ohio, 668 F.3d 804, 813 (6th Cir. 2012) (citing United States v. El–Mezain, 664 F.3d 467,

561–62 (5th Cir.2011); United States v. Thomas, 728 F.2d 313, 318 (6th Cir.1984), abrogated on

other grounds by United States v. Carroll, 26 F.3d 1380 (6th Cir.1994); United States v. White,

914 F.2d 747, 752 (6th Cir. 1990)). “The only relevant intent is intent to terminate the trial, not



                                                  3
intent to prevail at this trial by impermissible means.” Hampton v. Moore, No. 2:07-cv-747, 2008

WL 4137905, at *11 (S.D. Ohio Aug. 28, 2008) (quoting United States v. Barnwell, No. 03-cr-

80074-1, 2008 WL 2447133 (E.D. Michigan June 18, 2008)). Upon review of the record, this

Court agrees that it does not reflect such an intent here. The record does not support Petitioner’s

argument that the appellate court violated the provision of 28 U.S.C. § 2254(d) in rejecting his

claim.

         For these reasons, and for the reasons detailed in the Magistrate Judge’s Report and

Recommendation, Petitioner’s Objection (ECF No. 10) is OVERRULED. The Report and

Recommendation (ECF No. 9) is ADOPTED and AFFIRMED.                          This action is hereby

DISMISSED.

         Pursuant to Rule 11 of the Rules Governing Section 2254 cases in the United States

District Courts, the Court now considers whether to issue a certificate of appealability. “In

contrast to an ordinary civil litigant, a state prisoner who seeks a writ of habeas corpus in federal

court holds no automatic right to appeal from an adverse decision by a district court.” Jordan v.

Fisher, 135 S. Ct. 2647, 2650 (2015); 28 U.S.C. 2253(c)(1) (requiring a habeas petitioner to

obtain a certificate of appealability in order to appeal). The petitioner must establish the

substantial showing of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2). This

standard is a codification of Barefoot v. Estelle, 463 U.S. 880 (1983). Slack v. McDaniel, 529

U.S. 473, 484 (2000) (recognizing codification of Barefoot in 28 U.S.C. § 2253(c)(2)). To make

a substantial showing of the denial of a constitutional right, a petitioner must show “that

reasonable jurists could debate whether (or, for that matter, agree that) the petition should have

been resolved in a different manner or that the issues presented were ‘adequate to deserve




                                                  4
encouragement to proceed further.’” Slack, 529 U.S. at 484 (quoting Barefoot, 463 U.S., at 893

n. 4).

         This Court is not persuaded that reasonable jurists would debate the dismissal of

Petitioner’s claim. Therefore, the Court DECLINES to issue a certificate of appealability.

         IT IS SO ORDERED.

                                                       /s/ George C. Smith_______________
                                                      GEORGE C. SMITH
                                                      UNITED STATES DISTRICT JUDGE




                                                 5
